Name: Commission Regulation (EEC) No 294/82 of 8 February 1982 completing Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2 . 82 Official Journal of the European Communities No L 34/9 COMMISSION REGULATION (EEC) No 294/82 of 8 February 1982 completing Regulation (EEC) No 2901 /81 fixing the monetary compensatory amounts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as last amended by Regulation (EEC) No 3467/81 (&lt;); Whereas the export refunds for sugar fixed periodically take account of the sucrose content in the case of flavoured or coloured sugars ; whereas the same rule should apply for the calculation of monetary compen ­ satory amounts ; The following is hereby inserted in the column 'CCT heading No' in Part 7 of Annex I to Regulation (EEC) No 2901 / 81 , after the heading No ' 17.01 A', as note la : '( la) For flavoured or coloured sugars the monetary compensatory amount per 100 kilograms of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . O OJ No L 362, 17. 12. 1981 , p . 2 . (3) OJ No L 288 , 8 . 10 . 1981 , p . 1 . (4 OJ No L 350, 7 . 12. 1981 , p . 1 .